*702
ORDER

PER CURIAM.
The claimant has worked for many years in a physically demanding job requiring heavy lifting and strong exertion. He filed two separate claims asserting occupational disease, one relating to the upper extremities, hands, and wrists, and the other to the cervical and lumbar spines. The Administrative Law Judge awarded permanent partial disability on the former claim, but denied the claims for additional temporary total disability and further reimbursement for medical expenses. He found that the claimant had not established the element of causation as to the cervical and lumbar spine claims, and so denied both compensation and reimbursement for medical expenses. The Labor and Industrial Relations Commission, after a remand, upheld the decision of the ALJ. We affirm the decision of the Commission.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).